Citation Nr: 1707570	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  10-05 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pancreatitis, secondary to the Veteran's service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, secondary to pancreatitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to February 1971. 

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2013 and March 2016, the Board remanded this case for further evidentiary development.

A brief discussion of the procedural history is necessary before proceeding.  The Veteran originally filed for service connection for pancreatitis and diabetes mellitus, secondary to Agent Orange exposure.  The RO never provided the Veteran with a Compensation and Pension (C&P) examination to determine whether or not his conditions were related to exposure to Agent Orange.  When the Veteran's claims reached the Board in August 2013, the Board remanded it to the RO so that the Veteran could receive Agent Orange C&P examinations, and so that the RO would request medical records that were missing from the record.  In March 2016, the Board again remanded the Veteran's claims, as the RO had not appropriately requested and or obtained the missing medical records.  The VA completed all such development for the Veteran's claims in an attempt to determine whether or not Agent Orange was responsible for the Veteran's pancreatitis and whether or not, in turn, the Veteran's pancreatitis was responsible for the Veteran's diabetes mellitus.  In January 2017, the Veteran's designated Veterans Service Organization put forth a new theory of entitlement for the Veteran's claims.  Accordingly, additional development is required before adjudication.

The issues of entitlement to service connection for pancreatitis and diabetes mellitus are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that he is entitled to service connection for pancreatitis, secondary to his service-connected PTSD, and for diabetes mellitus, secondary to pancreatitis.

To date, a C&P examiner has not rendered an opinion as to whether or not the Veteran's PTSD and related symptomatology-consumption of alcohol, specifically-could have caused or aggravated the Veteran's pancreatitis.  Given the evidence of record, the Board finds such an examination necessary before proper adjudication of the Veteran's claims.

The Board notes that the claims for diabetes mellitus and pancreatitis are inextricably intertwined, as the Veteran has alleged that they might be causally related with one another.  The development requested in the pancreatitis claim must be completed prior to the adjudication of the diabetes claim, as adjudication of the pancreatitis claim may affect the adjudication of the diabetes claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine whether it is more likely than not (50 percent probability or greater) that the Veteran's service-connected PTSD caused or aggravated the Veteran's pancreatitis.

***In reaching this conclusion, the examiner is asked to specifically discuss the Veteran's alcohol usage, as part and parcel of his PTSD, and its possible effects on the Veteran's pancreatitis. 

2.  After the development requested in remand paragraph one is complete, schedule the Veteran for an examination to determine whether it is more likely than not (50 percent probability or greater) that the Veteran's pancreatitis caused or aggravated the Veteran's diabetes mellitus.

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective actions.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


